Exhibit 99.9 Contact:Cathy Kruse Telephone: 701-572-2020 ext 1 cathy@georesourcesinc.com FOR IMMEDIATE RELEASE GeoResources, Inc. Reports Third Quarter and Nine-Month Financial Results Year to Date Earnings of $18.2 Million and EBITDAX of $53.2 Million. Houston, Texas November 4, 2010 – GeoResources, Inc., (NASDAQ:GEOI), today announced its financial and operating results for the year to date and the threemonths ended September 30, 2010. The following tables summarize the results of operations compared to similar periods in 2009. Nine Months Ended September 30, (In thousands, except earnings per share) Total revenue $ $ Net income $ $ Earnings per share (diluted) $ $ EBITDAX $ $ Three Months Ended September 30, (In thousands, except earnings per share) Total revenue $ $ Net income $ $ Earnings per share (diluted) $ $ EBITDAX $ $ Percent Increase (Decrease) Nine Months Ended September 30, 2010 2009 Oil Production (MBbls) 30% Gas Production (MMcf) 7% Barrel of oil equivalent (MBOE) 18% Average Price Oil before Hedge Settlements (per Bbl) 40% $ $ Average Price Oil after Hedge Settlements (per Bbl) 19% $ $ Average Price Gas before Hedge Settlements (per Mcf) 39% $ $ Average Price Gas after Hedge Settlements (per Mcf) 36% $ $ Percent Increase (Decrease) Three Months Ended September 30, 2010 2009 Oil Production (MBbls) 30% Gas Production (MMcf) -36% Barrel of oil equivalent (MBOE) -8% Average Price Oil before Hedge Settlements (per Bbl) 13% $ $ Average Price Oil after Hedge Settlements (per Bbl) 11% $ $ Average Price Gas before Hedge Settlements (per Mcf) 55% $ $ Average Price Gas after Hedge Settlements (per Mcf) 48% $ $ EBITDAX (see definition below) for the first nine months of 2010 totaled $53.2 Million compared to $34.1 Million in the comparable prior year period, representing an increase of 56%. EBITDAX increased 17% to $17.7 Million for the third quarter of 2010 compared to $15.1 Million for the third quarter of 2009. 2 The following tables reconcile reported net income to EBITDAX for the periods indicated (in thousands): Nine Months Ended September 30, (In thousands) EBITAX (1) Net income $ $ Add back: Interest expense Income taxes: Current ) Deferred ) Depreciation, depletion andamortization Hedge and derivative contracts ) Non-cash compensation Exploration and impairments EBITDAX $ $ Three Months Ended September 30, (In thousands) Net income $ $ Add back: Interest expense Income taxes: Current Deferred ) Depreciation, depletion and amortization Hedge and derivative contracts ) Non-cash compensation Exploration and impairments EBITDAX $ $ As used herein, EBITDAX is calculated as earnings before interest, income taxes, depreciation, depletion and amortization, and exploration expense and further excludes non-cash compensation, impairments and hedge ineffectiveness and income or loss on derivative contracts.EBITDAX should not be considered as an alternative to net income (as an indicator of operating performance) or as an alternative to cash flow (as a measure of liquidity or ability to service debt obligations) and is not in accordance with, nor superior to, generally accepted accounting principles, but provides additional information for evaluation of our operating performance. 3 See attached financial statements for additional details related to our results of operations, cash flows and financial position. Comments Frank A. Lodzinski, CEO and President, commented, “Our comparative results for the nine monthsending September 30, 2010 and 2009 reflect our continued year over year growth.We are on track for our first $100 million year (revenues).Comparatively, we benefited from both increased production and from improved oil and gas prices. Our increased production was a direct result of our successful drilling programs in the Williston Basin and strategic acquisitions, offset by the impact of suspending our natural gas drilling due to low prices. The impact of suspending gas drilling is quite evident when comparing the third quarter of this year to last year. High rate gas wells were brought on line in 2009 and production has declined, as anticipated.Although our oil production has increased significantly, the rate of growth is impacted by industry-wide delays between completion of drilling operations and commencement of production, due to the high demand for completion services and equipment. Nevertheless, we expect our overall production for 2010 to exceed 2009 totals.” About GeoResources, Inc. GeoResources, Inc. is an independent oil and gas company engaged in the acquisition and development of oil and gas reserves through an active and diversified program which includes purchases of reserves, re-engineering, and development and exploration activities primarily focused in three core areas – the Southwest, Gulf Coast, and the Williston Basin.For more information, visit our website at www.georesourcesinc.com. Forward-Looking Statements Information herein contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, which can be identified by words such as "may," "will," "expect," "anticipate," "estimate" or "continue," or comparable words.All statements other than statements of historical facts that address activities that the Company expects or anticipates will or may occur in the future are forward-looking statements.Readers are encouraged to read our 10-K as amended by our 10-K/A for the year ended December 31, 2009 and the otherSEC reports of the Company and any and all other documents filed with the SEC regarding information about GeoResources for meaningful cautionary language in respect of the forward-looking statements herein.Interested persons are able to obtain free copies of filings containing information about GeoResources, without charge, at the SEC’s Internet site (http://www.sec.gov). 4 GEORESOURCES, INC and SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share amounts) September 30, December 31, ASSETS (unaudited) Current assets: Cash $ $ Accounts receivable: Oil and gas revenues Joint interest billings and other Affiliated partnerships Notes receivable Derivative financial instruments Income taxes receivable - Prepaid expenses and other Total current assets Oil and gas properties, successful efforts method: Proved properties Unproved properties Office and other equipment Land 96 96 Less accumulated depreciation, depletion and amortization ) ) Net property and equipment Equity in oil and gas limited partnerships Derivative financial instruments Deferred financing costs and other $ $ 5 GEORESOURCES, INC and SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share amounts) September 30, December 31, (unaudited) LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accounts payable to affiliated partnerships Revenue and royalties payable Income taxes payable - Drilling advances - Accrued expenses Derivative financial instruments Total current liabilities Long-term debt Deferred income taxes Asset retirement obligations Derivative financial instruments Stockholders' equity: Common stock, par value $0.01 per share; authorized 100,000,000 shares; issued and outstanding: 19,723,916 in 2010 and 19,705,362 in 2009 Additional paid-in capital Accumulated other comprehensive income ) Retained earnings Total stockholders' equity $ $ 6 GEORESOURCES, INC. and SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (In thousands, except share and per share amounts) (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenue: Oil and gas revenues $ Partnership management fees Property operating income Gain on sale of property and equipment 57 Partnership income Interest and other 23 25 Total revenue Expenses: Lease operating expense Severance taxes Re-engineering and workovers Exploration expense Impairment of oil and gas properties - - General and administrative expense Depreciation, depletion and amortization Hedge ineffectiveness ) ) (Gain) / loss on derivative contracts 2 83 (2
